Name: Commission Regulation (EEC) No 3219/82 of 30 November 1982 correcting Regulation (EEC) No 2923/82 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the methods of denaturing skimmed-milk powdere
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce
 Date Published: nan

 No L 339/48 Official Journal of the European Communities 1 . 12 . 82 COMMISSION REGULATION (EEC) No 3219/82 of 30 November 1982 correcting Regulation (EEC) No 2923/82 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the methods of denaturing skimmed-milk powder HAS ADOPTED THIS REGULATION : Article 1 In Section 3 C of the Annex to Regulation (EEC) No 2923 /82 the second subparagraph shall be replaced by the following : 'The tolerances referred to in the provisions laid down pursuant to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs do not apply to the minimum crude fibre content referred to in the formulae in Section i: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 7 (5) thereof, Whereas Regulation (EEC) No 2923/82 (3) amended Regulation (EEC) No 368 /77 (4), as last amended by Regulation (EEC) No 2924/82 (5), as regards the methods of denaturing skimmed-milk powder ; whereas , as a result of an error, the text of this amend ­ ment is not in accordance with the opinion of the Management Committee for Milk and Milk Products on one point ; whereas the text of Regulation (EEC) No 2923 /82 should therefore be corrected accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1982 . For the Commission Poul DALSAGER Member of the Commission \ (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . O OJ No L 304, 30 . 10 . 1982 , p . 64. 0 OJ No L 52, 24 . 2 . 1977 , p . 19 . ( 5) OJ No L 304, 30 . 10 . 1982, p . 71 .